Citation Nr: 1202014	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  10-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right elbow disability.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to herbicides (Agent Orange).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, with additional periods of active duty for training or inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2011 the Veteran was afforded a Travel Board hearing.  The transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Section 12401 of title 10, U.S. Code, provides that "members of the Army National Guard of the United States and the Air National Guard of the United States are not in active Federal service except when ordered thereto under law."  10 U.S.C.A. § 12401; see also Allen v. Nicholson, 21 Vet. App. 54 (2007).  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  See Perpich v. Dep't of Defense, 496 U.S. 334 (1990) (holding that "[National Guard members] now must keep three hats in their closets-a civilian hat, a state militia hat, and an army hat-only one of which is worn at any particular time").

The United States Court of Appeals for the Federal Circuit interpreted Perpich to stand for the proposition that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  Pursuant to 38 C.F.R. § 3.6(c)(3), Federal active duty for training includes full-time duty performed by members of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 C.F.R. § 3.6(c) (3) (2011).  For that full-time duty to be considered "Federal active duty for training," it must be ordered by the Secretary of the respective service department.  See 32 U.S.C.A. §§ 316, 502, 503, 504, 505 (West 2002). 

The records show that following service, the Veteran was a member of the National Guard from 1983 until his retirement in 2001.  Although National Guard treatment records are associated with the claims folder, the record does not contain active duty orders, such that the record may be incomplete.  The RO is requested to verify all periods of the Veteran's service, and document his periods of active duty, including active duty for training (ACDUTRA)or inactive duty for training (INACDUTRA).  Such documentation will assist in determining entitlement to service connection according to ACDUTRA or INACDUTRA.  

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to his active military service.  Specifically, he contends that his hearing loss is due to noise exposure, to include the use of howitzers while in the National Guard.  He emphasizes that he was placed on physical profile while in the National Guard due to hearing loss.  

The Veteran was afforded a VA audiological examination in May 2008; however, as indicated above, the Veteran might have had some federal service during his National Guard duty.  It does not appear that the examiner considered any acoustic trauma during such service, but rather confined his consideration of service to that period the Veteran served from 1965 to 1967.  

Once any periods of active duty, ACDUTRA and INACDUTRA are verified, the Veteran should be afforded another VA examination.  

Elbow Disability

The Veteran contends that he is entitled to service connection for a right elbow disability.  He specifically indicates that he injured his elbow while on ACDUTRA in the National Guard, in approximately June 1994.  A record of a June 1994 injury wherein he reported hitting his arm on a truck is of record; however, the status of the Veteran's duty at that time is unclear.  

In addition, the Board observes that the Veteran's National Guard treatment records may not be complete, because a retention or yearly examination was not available for each year the Veteran was part of the National Guard.  The Board is particularly interested in whether the Veteran had an entrance examination prior to any period of active duty for training in which he was injured; however, currently such records are not associated with the claims folder.  On remand, National Guard medical records should be associated with the file.  

Then, if periods of federal service are verified, the Veteran should be scheduled for another VA examination regarding the nature and etiology of his elbow disorder.  

Skin Cancer

At his June 2011 hearing, the Veteran suggested a continuity of skin lesions since service.  A VA examination is necessary to determine whether the skin cancer is at least as likely as not etiologically related to service, and the examiner should consider the Veteran's contentions of continuity of skin lesions.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Verify and construct a list of the Veteran's periods of service, and distinguish which dates he was on active service, to include active duty for training and inactive duty training.  

2.  Request any available outstanding National Guard medical records and associate them with the claims folder.  If not available, an indication to that effect should be associated with the claims folder.  

3.  If, and only if, periods of federal service are verified, the Veteran should be afforded a VA audiological examination for the purpose of clarifying the etiology of his current bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  A list identifying the actual periods of active service, active duty for training and inactive duty training should be provided to the VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any current hearing loss is causally related to the Veteran's service or any incident therein.  A complete rationale for the opinion should be provided.

4.  If, and only if, periods of federal service are verified, arrange for a VA medical examination of the Veteran's right elbow.  The claims folder must be provided to the examiner for review in connection with the examination.  A list identifying the actual periods of active service, active duty for training and inactive duty training should be provided to the VA examiner.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that any current right elbow disability is related to service.  The examiner is requested to provide a rationale for any opinion expressed.

5.  Arrange for a VA medical examination of the Veteran's skin.  The claims folder must be provided to the examiner for review in connection with the examination.  A list identifying the actual periods of active service, active duty for training and inactive duty training should be provided to the VA examiner.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  The examiner must also provide an opinion as to whether it is at least as likely as not that any skin cancer is related to service, taking into account the Veteran's reports of skin lesions since service.  The examiner is requested to provide a rationale for any opinion expressed.

6.  After undertaking any additional development deemed necessary, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


